Exhibit 10.83

 

 

LOGO [g6193785img.jpg]

 

 

EXECUTIVE COMPENSATION PROGRAM

FOR

RODERICK C. MCGEARY

 

PROGRAM DESCRIPTION

 

NOVEMBER 19, 2004

 

THIS PROGRAM DESCRIPTION DOES NOT CREATE A CONTRACT OF EMPLOYMENT FOR ANY FIXED

DURATION. EMPLOYMENT WITH BEARINGPOINT IS, AND REMAINS, “AT-WILL”.

 

1



--------------------------------------------------------------------------------

LOGO [g6193785img.jpg]

 

 

PROGRAM DESCRIPTION

 

Effective as of November 10, 2004, BearingPoint has implemented a compensation
program for Roderick C. McGeary, its Chairman and Chief Executive Officer. Under
the terms and provisions of this program, Mr. McGeary will be eligible to
receive the following:

 

  •   Base cash compensation to be paid on a bi-monthly basis

 

  •   Variable cash compensation tied to achievement of specific financial and
management performance goals

 

  •   Long-term incentive compensation in the form of a stock option grant

 

Further descriptions and terms of each of the noted forms of compensation
follow.

 

BASE COMPENSATION

 

Mr. McGeary will receive base cash compensation at an annual rate of $750,000.

 

VARIABLE CASH COMPENSATION

 

Mr. McGeary will be eligible for variable cash compensation based on the
achievement of specific performance goals. For 2004, the performance goals will
consist solely of management performance goals. For 2005, the performance goals
will consist of a financial performance goal – Earnings Per Share of the Company
– and management performance goals. Mr. McGeary’s targeted annual bonus amount
will be 100% of his base cash compensation. The actual bonus Mr. McGeary
receives will be determined, first, by calculating his target bonus payout based
on achievement of the financial performance goal as set forth below, and then
adjusting this amount by a factor ranging from 0 to 1.3 times his target bonus
payout based on the Compensation Committee’s evaluation of his achievement of
the management performance goals set forth below.

 

I. 2004 Bonus

 

For 2004, Mr. McGeary will receive variable cash compensation prorated beginning
on November 10, 2004. The actual bonus payout will be based on the Compensation
Committee’s evaluation of his achievement of the following management
performance goals:

 

  •   Retention of key employees

 

  •   Supporting the CEO search

 

  •   Developing an FY05 operating plan that meets Board objectives

 

  •   Developing compensation plans that meet Compensation Committee objectives

 

II. 2005 Bonus

 

For 2005, Mr. McGeary will receive variable cash compensation that is payable
upon the earliest of (i) the appointment of a new Chief Executive Officer, (ii)
a Change of Control of the Company or (iii) the end of the fiscal

 

2



--------------------------------------------------------------------------------

LOGO [g6193785img.jpg]

 

year. If a new Chief Executive Officer is appointed or a Change of Control
occurs before the end of the fiscal year, the bonus will be prorated.

 

  •   Financial performance goal – Mr. McGeary’s target bonus payout will be at
the annual rate of 100% of his base cash compensation. The target bonus will be
based on the Company achieving Earnings Per Share goals that will be established
by the Board of Directors for each quarter of 2005. The bonus will be increased
by 3% of the target bonus for every 1% by which Earnings Per Share exceeds
targeted Earnings Per Share. The bonus will be decreased by 3% of the target
bonus for every 1% by which Earnings Per Share falls short of targeted Earnings
Per Share. No bonus will be paid if Earnings Per Share is less than 85% of
targeted Earnings Per Share. By way of illustration, target bonus payouts as a
percentage of base cash compensation will be as follows:

 

  •   Less than 85% achievement of EPS—No bonus.

 

  •   85% achievement of EPS – 55% of target bonus.

 

  •   100% achievement of EPS – 100% of target bonus.

 

  •   115% achievement of EPS – 145% of target bonus.

 

  •   Management performance goals – In addition to any other goals that may be
established by the Compensation Committee, the management performance goals for
2005 will include:

 

  •   Identifying the new CEO as promptly as reasonably practical

 

  •   Enhancing the senior management team as appropriate

 

  •   Implementing the new compensation program in accordance with Compensation
Committee objectives

 

LONG-TERM INCENTIVE COMPENSATION

 

Mr. McGeary will receive a non-qualified stock option grant with the following
terms:

 

  •   Number of option shares – 450,000

 

  •   Option exercise price - $9.00

 

  •   Vesting – One-third of the options vest on November 10 in each of
2005-2007

 

  •   Accelerated vesting

 

  •   50% of the options vest upon the appointment of a new Chief Executive
Officer, with the remaining 50% of the options vesting on the first anniversary
of the appointment of the new Chief Executive Officer

 

  •   All options vest upon a Change of Control of the Company, as defined in
the Company’s standard option agreement

 

  •   All other terms will be in accordance with the Company’s standard option
agreement.

 

3